                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA                      :

       Plaintiff,                             :      Case No. 3:20-mj-396

       -vs-                                   :      Magistrate Judge Sharon L. Ovington

JOSHUA PAYNE,                                 :

       Defendant.                             :


     ORDER CONTINUING BOND WITH THE SAME TERMS AND CONDITIONS


       This case came before the Court on July 9, 2021 for a Bond Violation Hearing.

Defendant admitted the violation set forth in the Petition (Doc. # 29). The Court found

Defendant in violation of conditions of his pretrial release, but declined to revoke his bond. After

the Court allowed both parties to make a statement, the Court ordered that Defendant, Joshua

Payne, be permitted to be on bond under the same terms and conditions previously imposed by

this Court.



July 8, 2021
                                                           s/Sharon L. Ovington
                                                            Sharon L. Ovington
                                                        United States Magistrate Judge
